Citation Nr: 1614372	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether vacatur is warranted for an October 31, 2013, Board of Veterans' Appeals decision that denied service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.
 
3.  Entitlement to service connection for depression/depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for PTSD and depression/depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On October 31, 2013, the Board issued a decision that denied service connection for PTSD.

2. On the November 2012 VA Form 9, the Veteran requested a Travel Board hearing in connection with the claim for service connection for PTSD, but was not afforded the requested hearing. 


CONCLUSION OF LAW

The October 31, 2013, Board decision that denied service connection for PTSD is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Vacatur of October 2013 Board Decision

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.904 (2015).  An example of a circumstance in which denial of due process of law will be conceded is when there was prejudicial failure to afford the appellant a personal hearing.  See 38 C.F.R. § 20.904 (a)(3) (2015). 

Here, on the November 2012 VA Form 9, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  However, the hearing was never scheduled and the Board subsequently issued a decision in October 2013.  In a March 2016 statement, the Veteran's representative affirmed the Veteran's request for a Travel Board hearing.  As such, the Board finds that the October 31, 2013, Board decision which denied service connection for PTSD and remanded the issue of service connection for depression/depressive disorder essentially denied the appellant due process of law; it is hereby vacated.


ORDER

The October 31, 2013 Board decision that denied service connection for PTSD is vacated.


REMAND

As mentioned above, the Veteran requested a Travel Board hearing in November 2012 and March 2016; however, the hearing never occurred.  Thus, the claims on appeal must be remanded to afford the Veteran a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) and should associate a copy of such notice with the virtual claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




